DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,786,237 to Sato, and in view of USPN 5,557,153 to Zimmermann . 
            As to claim 1, Sato teaches the method comprising: arranging a plurality of cooling fans for respective cooling with cooling air of different components of the machine, and individually controlling a cooling power of a cooling fan of the plurality of cooling fans according to a temperature of an associated component(col. 2: lines 23-37 wherein a method is taught for controlling the cooling power of a plurality of cooling fans by controlling the fan motor speed according to a temperature of an associated component).            Sato does not teach a method for cooling a rotating electrical machine wherein the machine has a housing and a throughput ventilation type cooling system.
Zimmermann teaches a method for cooling a rotating electrical machine wherein the machine has a housing and a throughput ventilation type cooling system(fig. 1, abstract, col. 1: lines 45 – col. 2: lines 10).
Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Sato into Zimmermann since Sato suggests a cooling apparatus and method for cooling various components of a machine and Zimmermann suggests a cooling system for an electrical machine in the analogous art of machine cooling control technology. 
The motivation for this comes from the fact that Sato teaches a cooling apparatus and method for cooling various components of a machine which can be used to improve the cooling system for a rotating electrical machine disclosed by Zimmermann.
As to claim 2, Sato in view of Zimmermann teaches the method as claimed in claim 1, further comprising: a guide element which guides the cooling air from the cooling fan to the associated component which is to be cooled(Zimmermann col. 3: lines 1-14).            As to claim 3, Sato in view of Zimmermann teaches the method as claimed in claim 1, further comprising: a guide element which guides the cooling air from the associated component to be cooled to the cooling fan(Zimmermann col. 3: lines 1-14).             As to claim 4, Sato in view of Zimmermann teaches the method as claimed in claim 1, wherein the cooling air flows through a filter device at an inlet of the housing(Zimmermann fig. 1: “18”, col. 2: lines 52-59).             As to claims 5-8, Sato in view of Zimmermann teaches the method as claimed in claim 1. It would be obvious for a person of ordinary skill in the art to use different kinds of temperature sensors in the market to detect temperatures as claimed in those claims because Sato teaches  method and apparatus of sensing temperatures for various machine components(Sato col. 3: lines 40-51).   	As to claim 9, Sato in view of Zimmermann teaches the method as claimed in claim 1, wherein a cooling fan is controlled in its cooling power while observing an admissible temperature of the associated component in such a way that a power consumption of the cooling fan is low as far as possible(Sato col. 4: lines 28-46 & col. 11: lines 1-15 wherein the thermal IC controls the output power and operation of fans).            As to claim 10, Sato in view of Zimmermann teaches the method as claimed in claim 1, wherein the plurality of cooling fans are individually controlled in their cooling power according to a load case of the machine(Sato col. 4: lines 28-46 & col. 11: lines 1-15 wherein the thermal IC controls the output power and operation of fans to meet speed/load requirement).             As to claim 11, Sato in view of Zimmermann teaches the method as claimed in claim 1, wherein the components are provided from the group consisting of rotor, stator bar and end zone(Zimmermann fig. 1, col. 2: lines 38-59).            As to claim 12, Sato in view of Zimmermann teaches the method as claimed in claim 1, wherein the rotating electrical machine comprises a generator(Zimmermann fig.1 wherein the rotating electrical machine includes but not limit to a generator).

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,749,452 to Kaidu discloses a cooling fan motor control system.

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846